Title: To George Washington from Major General Nathanael Greene, 22 June 1780
From: Greene, Nathanael
To: Washington, George


No. 1
 

Sir,
Spring field [N.J.] June 22d 1780 5 OClock.

Mr—— this moment returned from Elizabeth Town, he says that General Clinton with the whole British Army will be in motion this evening He further says that three thousand are to embark for Kings ferry, if the wind and tide favour their designs. The residue of the Army are to March towards Kings ferry by Newark and Slauter dam (a little above Acquackanunk) Their object is to cut off your Excellency from the mouth of the Clove, and prevent your getting into West point.
The Gentleman is to meet the British at the West farms this evening a little back of Newark directly on the back route to Acquackanunck.
The Enemy got intelligence of your Excellency’s march yesterday. They were told that the two Brigades which I have the command of, had taken up their line of march last night and were apprehensive that they would reach Pompton this Night; & escape them. They are to begin their march before dark.
It is probable they are about to move, but I think their route and object very uncertain. I shall watch their motions and give them all the trouble in my power and will duly advertize you of every thing necessary for your information.
I have ordered the Troops to be in readiness to move at a moments warning and sent for the General Officers to fix upon our plan.
The Enemy sent out a small party this afternoon about two miles: they were drove back with the loss of two or three killed and two prisoners.
The Gentleman left the Enemy at 3 O’Clock this afternoon and appears to be in great trepedation.
Major Lee’s observations last night and the reports of other persons coroberate the intelligence of their movement; but it appeared to them uncertain whether they were preparing to come out or to retire.
Major Lee is of opinion they are about to embark. I have the honor to be with great respect Your most Obedt Humble Servant

Nath. Greene Q.M.G.


P.S. I am afraid the account of the prisoners being taken is premature.

